Citation Nr: 1033396	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for an eye disability. 

2.	Entitlement to service connection for a back disability. 

3.	Entitlement to service connection for a right hip disability. 

4.	Entitlement to service connection for a left hip disability. 

5.	Entitlement to service connection for a right leg disability. 

6.	Entitlement to service connection for a left leg disability. 

7.	Entitlement to service connection for difficulty swallowing. 

8.	Entitlement to service connection for dizziness. 

9.	Entitlement to service connection for chronic fatigue. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 
1969.  The DD Form 214 indicates that the Veteran received the 
Purple Heart.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

This appeal was remanded by the Board in July 2008 for additional 
development.  The Board notes that the Board denied four other 
increased rating issues in the July 2008 decision that are not 
subject to this appeal.  Additionally, the RO granted service 
connection for a cervical spine disability and a right shoulder 
disability in May 2010.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that an eye 
disability is related to service.  

3.	The competent evidence of record does not show that lower back 
strain is related to service.  

4.	The competent evidence of record does not show a current 
diagnosis of a right hip disability. 

5.	The competent evidence of record does not show a current 
diagnosis of a left hip disability. 

6.	The competent evidence of record does not show a current 
diagnosis of a right leg disability. 

7.	The competent evidence of record does not show a current 
diagnosis of a left leg disability. 

8.	The competent evidence of record does not show that 
gastroesophageal reflux disease with dysphagia was related to 
service. 

9.	The competent medical evidence of record does not show that a 
disability manifested by dizziness was related to service.  

10.	The competent evidence of record does not show a current 
diagnosis of a disability manifested by chronic fatigue. 


CONCLUSIONS OF LAW

1.	An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.	A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.	A right hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.	A left hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.	A right leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.	A left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

7.	Gastroesophageal reflux disease with dysphagia was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

8.	A disability manifested by dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

9.	Chronic fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was initially sent a VCAA letter in January 
2003 that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his possession to 
the AOJ.  A subsequent letter was sent in April 2006 regarding 
service connection and in December 2006 regarding secondary 
service connection.  Further, a letter in March 2006 provided the 
notice requirements set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Dingess and secondary service connection notice was 
satisfied subsequent to the initial AOJ decision, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given ample 
time to respond, but the AOJ also readjudicated the case by way 
of a May 2010 supplemental statement of the case issued after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Additionally, any error regarding the Dingess letter 
was harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with respect 
to this claimed conditions.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  The appellant was afforded 
VA medical examinations in July 2003, March 2007, July 2009 and 
February 2010.  The Board further finds that the RO complied with 
its July 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The service medical records show that the Veteran was injured 
when his jeep drove over a land mine in service in 1968.  The 
Veteran was thrown from the jeep which rolled over onto the 
Veteran.  The Veteran was pinned between the jeep and the ground.  
He suffered multiple shrapnel fragment wounds to his face, head, 
and upper extremities.  In service, the Veteran had complaints of 
discomfort in his right eye and difficulty swallowing.

Here, the DD Form 214 shows that the Veteran received the Purple 
Heart.  A combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service. 38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

Here, receipt of the Purple Heart is sufficient to show combat 
service.  Since the Veteran engaged in combat activity in 
service, the presumptions afforded to combat Veterans are 
applicable to his claims.  As such, the Veteran's assertions 
about the jeep accident in service are presumed and the Board 
will further address if there is a current diagnosis for each 
claimed disability as well as if there is a nexus between each 
diagnosis and service.  

Eye Disability 

The Veteran asserts that he has an eye disability, manifested by 
irritation and floaters.  In a February 2010 VA Compensation and 
Pension Examination the examiner reviewed the claims file.  The 
examiner considered the history of the Veteran's LASIK surgery 
and routine eye care.  The examiner reviewed the service 
treatment records after the jeep accident in service and the 
treatment of his eyes in service.  He also considered the 
Veteran's occupation after service.  After a physical 
examination, the examiner did not see floaters in the Veteran's 
eyes large enough to locate.  The examiner's conclusion was a 
normal eye examination with excellent LASIK refractive procedure 
in the right eye.  The examiner concluded that floaters could not 
be located and they had not progressed since the injury 40 years 
prior to the examination.  The examiner noted that floaters did 
not indicate injury in the Veteran's case and they had not 
progressed in many years.  The examiner concluded that no 
pathology was found in the eye examination.  The examiner also 
noted that floaters could be in every normal eye, but ignored by 
most people.  The examiner concluded that nothing happened to the 
Veteran's eyes in service that was related to injury and the 
floaters were not likely due to injury.  

Based on the foregoing the Board finds that, even after affording 
the benefit of the doubt that floaters are present in the 
Veteran's eyes, they are not related to service.  The VA 
examination was based upon consideration of the Veteran's prior 
medical history and examinations, and also describes the claimed 
disability in sufficient detail so that the Board's evaluation of 
the disability will be a fully informed one.  The Board finds 
that the VA opinion is adequate.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The examiner also provided a rationale for 
his conclusion.  As such, the Board finds that the VA examination 
is also probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's assertions that he has an 
eye disability caused by a land mine blast in service.  However, 
as a layman without the appropriate medical training and 
expertise, the Veteran is not competent to render a probative 
opinion on complex medical matters such as whether there is a 
medical nexus between an eye disability and an injury in service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Board acknowledges that lay 
evidence could, in certain circumstances, constitute competent 
nexus evidence, in the instant case, the Board finds that the 
question regarding the potential relationship between an eye 
disability and service to be complex in nature.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds the Veteran's statements 
regarding a nexus between any eye disability and service to be of 
little probative value as he is not competent to opine on such a 
complex medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In this regard, the Board 
accords more probative weight to the medical evidence showing 
that the Veteran's eye disability is not related to an in-service 
injury.  

Consequently, as there is no competent and probative evidence 
linking an eye disability to service, service connection for an 
eye disability is not warranted.  For the foregoing reasons, the 
Board finds that the claim for service connection for an eye 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.   However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Back Disability 

The Veteran asserts that he has a back disability that is related 
to service.  In the July 2009 VA Compensation and Pension 
Examination, the examiner reviewed the claims file.  The examiner 
considered the accident in service and the Veteran's injuries.  
He also considered his post-service occupation.  When asked about 
his lower back pain, the Veteran reported that it happened about 
30 years prior but he was not sure if it was in service or not.  
He indicated that he did not think that is was in service.  He 
reported back pain on both sides of his back.  He did back 
exercises and saw a chiropractor.  He did not use any adaptive or 
assistive devices.  After a physical examination, the examiner 
found that there was full range of motion in all areas.  On 
palpation, there was no tenderness.  The examiner concluded that 
the Veteran had low back pain that the Veteran dealt with in his 
everyday life.  The examiner noted that there were no records of 
any low back pain in the service treatment records.  
Additionally, the examiner found that the Veteran did not believe 
that his back disability occurred in service and did not remember 
anything in terms of back pain in service.  Therefore, the 
examiner found that the back disability was not related to any 
medical condition during military service.  

In an April 2010 Addendum to the VA examination, the examiner 
diagnosed the Veteran with a lower back muscle strain.  

In spite of the diagnosis of lower back muscle strain, the 
preponderance of evidence does not show that a low back 
disability is related to service.  Based on the Veteran's own 
statements as well as the conclusions of the VA examiner, the 
Board finds that the lower back disability is not related to 
service.  There was no injury or complaints of pain in service 
and the Veteran did not indicate that he had pain in service.  
Although there was the jeep incident in service, the lay and 
medical evidence does not show that a low back disability is 
related to service, including to the jeep accident.  

As the preponderance of the evidence is against this claim, and 
the evidence is not in a state of relative equipoise because the 
medical opinion and the Veteran's statements do not support the 
Veteran's claim for service connection, the benefit-of-the-doubt 
rule does not apply and the Veteran's claim for service 
connection for a low back disability must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



Right and Left Hip Disability 

The Veteran asserts that he has a bilateral hip disability that 
is related to service.  In the July 2009 VA Compensation and 
Pension Examination, the examiner reviewed the claims file.  The 
examiner considered the accident in service and the Veteran's 
injuries.  He also considered his post-service occupation.  The 
Veteran had low grade constant pain in his hips, right greater 
than left.  There was seldom radiating pain in the left hip down 
the lateral side into his knee.  Aggravating factors included 
prolonged sitting and stretching while walking helped alleviate 
the pain.  He did not have any functional problems with the hips 
and the Veteran did not feel that the hip pain was related to his 
back pain.  He did not use any adaptive or assistive devices.  
After physical examination, the Veteran had full range of motion 
of the hips bilaterally; there was some end-range pain on 
external rotation bilaterally.  There was no radiation.  The 
examiner concluded that there was low grade bilateral hip pain 
which began some years ago.  Onset could not be exactly 
determined.  The examiner found that given the Veteran's 
activities, minimal limitation throughout his life, and without 
any strong indication in the service records or in the history 
provided by the Veteran, this condition was not related to any 
medical condition that occurred in service.  The examiner 
concluded that the bilateral hip condition and hip pain was not 
related to any problems during service.  

An April 2010 Addendum to the VA examination shows that there was 
no specific diagnosis rendered for the Veteran's bilateral hip 
pain.  The examiner noted that no objective or subjective 
findings were evidence to render a diagnosis.  

The Board notes that there must be competent medical evidence of 
a current disability to support service connection.  "Disability" 
means impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the instant case, the medical evidence does not provide a 
diagnosis for the Veteran's bilateral hip pain.  Therefore, while 
the Veteran contends that he injured his hips during his military 
service, there is no evidence of a current diagnosis of a 
bilateral hip disability.  Therefore, in the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Veteran's claim of entitlement to service connection for a 
bilateral hip disability must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral hip disability.  
As such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Right and Left Leg Disability 

The Veteran asserts that he has bilateral leg pain that is 
related to service.  In the July 2009 VA Compensation and Pension 
Examination, the examiner reviewed the claims file.  The examiner 
considered the accident in service and the Veteran's injuries.  
He also considered his post-service occupation.  Regarding his 
bilateral leg pain, the Veteran could not describe the pain 
except for radiation on the left from his hip to his knee.  He 
indicated that it was usually related to his hip pain.  He did 
not use any adaptive or assistive devices.  After a physical 
examination, the examiner noted the Veteran's complaints and did 
not have any specific findings during the physical examination or 
during the Veteran's recitation of his history.  The Veteran 
related more hip pain than leg pain and the examiner found the 
same conclusion as to the hip pain; which was that it was not 
related to any problems during service.  

An April 2010 Addendum to the VA examination shows that there was 
no specific diagnosis rendered for the Veteran's bilateral leg 
pain.  The examiner noted that no objective or subjective 
findings were evidence to render a diagnosis.  

The Board notes that there must be competent medical evidence of 
a current disability to support service connection.  "Disability" 
means impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the instant case, the medical evidence does not provide a 
diagnosis for the Veteran's bilateral leg pain.  Therefore, while 
the Veteran contends that he injured his legs during his military 
service, there is no evidence of a current diagnosis of a 
bilateral leg disability.  Therefore, in the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Veteran's claim of entitlement to service connection for a 
bilateral leg disability must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral leg disability.  
As such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Difficulty Swallowing 

The Veteran asserts that he has difficulty swallowing that is 
related to service.  In the July 2009 VA Compensation and Pension 
Examination, the examiner noted the Veteran's complaints of 
difficulty swallowing in service.  The examiner also noted the 
Veteran's facial injuries and that he was able to take a soft 
diet fairly well.  The examiner also reviewed the x-rays taken in 
1968 after the jeep accident.  The Veteran reported problems 
swallowing liquids and solids that would get stuck in his throat.  
The Veteran had epigastic pain, occasional reflux and rare 
regurgitation.  He denied hematemesis, melena, nausea, vomiting 
or hospitalizations for this condition.  The Veteran did not 
recall a specific trauma for this condition, but noted that it 
began between 10 and 20 years ago.  After a physical examination, 
the Veteran was diagnosed with gastroesophageal reflux disease 
with dysphagia.  The examiner found that the difficulty 
swallowing was consistent with the commonly encountered dysphagia 
that can be encountered with acid reflux condition of long-
standing.  The examiner concluded that the symptom of difficulty 
swallowing was less likely as not secondary to the Veteran's land 
mine incident in service.  The examiner found that there was 
insufficient evidence of record to connect the symptoms with the 
incident in service.  The examiner further noted that there was 
no evidence in medical literature to connect gastroesophageal 
reflux disease to an incident such as the jeep accident that the 
Veteran experienced.  

Here, the Veteran has a current diagnosed disability of 
gastroesophageal reflux disease with dysphagia.  In spite of this 
diagnosis, the evidence of record does not provide a nexus 
between his gastroesophageal reflux disease with dysphagia and 
service.  The VA examination was based upon consideration of the 
Veteran's prior medical history and examinations, and also 
describes the claimed disability in sufficient detail so that the 
Board's evaluation of the disability will be a fully informed 
one.  The Board finds that the VA opinion is adequate.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds that the VA examination is also probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  

The Board acknowledges the Veteran's assertions that he has had 
difficulty swallowing since the accident in service.  However, as 
a layman without the appropriate medical training and expertise, 
the Veteran is not competent to render a probative opinion on 
complex medical matters such as whether there is a medical nexus 
between his gastroesophageal reflux disease with dysphagia and 
the injury in service.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that lay evidence could, in certain circumstances, 
constitute competent nexus evidence, in the instant case, the 
Board finds that the question regarding the potential 
relationship between this disability and service to be complex in 
nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although 
the claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  

Therefore, the Board finds the Veteran's statements regarding a 
nexus between his gastroesophageal reflux disease with dysphagia 
and service to be of little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  The Board notes that the examiner found that 
the medical literature did not support the Veteran's assertions.  
In this regard, the Board accords more probative weight to the 
medical evidence showing that the Veteran's disability is not 
related to the in-service injury.  

Consequently, as there is no competent and probative evidence 
linking gastroesophageal reflux disease with dysphagia to 
service, service connection is not warranted.  For the foregoing 
reasons, the Board finds that the claims for service connection 
for difficulty swallowing, diagnosed as gastroesophageal reflux 
disease with dysphagia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.   However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dizziness 

The Veteran asserts that he has episodes of dizziness that are 
related to service.  In a March 2007 VA Audiological Compensation 
and Pension Examination, the Veteran reported that he did not 
have significant vertigo.  In a March 2007 VA Compensation and 
Pension Examination for Ear Disease, the examiner reviewed the 
claims file, including documentation of the jeep accident.  The 
examiner noted that there were no complaints of dizziness or 
vertigo in the service treatment records in spite of several 
treatment records for his ear, nose and throat.  The examiner 
considered the Veteran's complaints and performed a physical 
examination.  The examiner noted that he did not find a 
vestibular cause for the Veteran's dizziness.  There was no noted 
nystagmus and no weakness noted with his head thrust or shake 
evaluation.  His neurologic and cerebellar exams were essentially 
normal.  Considering the Veteran's intermittent dizziness and 
brief occurrence and resolution, the examiner found that it was 
not consistent with vestibular findings, which was essentially, 
with relation to dizziness, the extent of which the examiner 
could comment.  The examiner, therefore, found that he could not 
resolve the issue without resorting to mere speculation that an 
injury sufficient to create tympanic membrane perforation and 
acoustic trauma could certainly cause vestibular injury.  
However, the examiner noted that the injury was a long time ago 
and the Veteran could have compensated nearly fully for any 
vestibular injury.  The examiner explained that as the Veteran 
did not report any acute onset of vertigo, the likelihood of 
vestibular injury was highly unlikely.  The examiner concluded 
that without being able to consult any ENG testing to formally 
and officially rule out vestibular weakness, it would be 
speculation to indicate the source of the Veteran's dizziness. 
The examiner recommended further neurologic workup.  The examiner 
noted that if he was pressed to make an opinion it would be that 
the dizziness was less likely as not related to the injury in 
service or any ear disease.  

In a February 2007 VA Compensation and Pension Examination for 
neurological disorders, the examiner considered the claims file 
and injuries in service.  The Veteran reported that he had 
occasional sensation of instability and he rarely stumbled.  He 
denied overt vertiginous sensations or a persistent sense of 
unsteadiness.  After physical examination, the examiner concluded 
that there were no overt vestibular abnormalities that could 
correlate with the Veteran's complaints of occasional dizziness.  
The examiner found that a correlation with the trauma in 1968 was 
questionable as symptoms were not persistent.  

In a July 2009 VA Compensation and Pension Examination the 
Veteran reported episodes of dizziness that would occur about 
once per week and last a few seconds.  He indicated that it had 
been going on for over 20 years.  The examiner considered his 
service records and perforation of his right tympanic membrane in 
service as well as its repair.  After physical examination, the 
examiner found that there was no evidence of true vertigo or 
vestibular dysfunction.  Considering the injury in service due to 
noise exposure and the repair of the tympanic membrane in 
service, the examiner found nothing that would cause vestibular 
weakness.  The examiner found that it was less likely than not 
that his current dizziness was due to military service or was 
exacerbated by service.  

The Board notes that particularly, the July 2009 VA examination 
was based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the claimed 
disability in sufficient detail so that the Board's evaluation of 
the disability will be a fully informed one.  The Board finds 
that the VA opinion is adequate.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The examiner also provided a rationale for 
his conclusion.  As such, the Board finds that the VA examination 
is also probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Based on the foregoing the Board finds that the Veteran's 
episodes of dizziness are not related to service.  The Board 
acknowledges the Veteran's assertions that he has episodes of 
dizziness that he asserts were caused by the jeep accident in 
service.  However, as a layman without the appropriate medical 
training and expertise, the Veteran is not competent to render a 
probative opinion on complex medical matters such as whether 
there is a medical nexus between his dizziness and an injury in 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges 
that lay evidence could, in certain circumstances, constitute 
competent nexus evidence, in the instant case, the Board finds 
that the question regarding the potential relationship between 
dizziness and service to be complex in nature.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  

Particularly, the VA examiners could not find a cause for the 
dizziness that could be related to the jeep accident, such as 
vestibular weakness.  Therefore, the Board finds the Veteran's 
statements regarding a nexus between dizziness and service to be 
of little probative value as he is not competent to opine on such 
a complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, 
the Board accords more probative weight to the medical evidence 
showing that the Veteran's dizziness was not caused by an injury 
in service.  

Consequently, as there is no competent and probative evidence 
linking dizziness to service, service connection is not 
warranted.  For the foregoing reasons, the Board finds that the 
claims for service connection for dizziness must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.   However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Chronic Fatigue 

The Veteran contends that he has chronic fatigue related to 
service.  In a July 2009 VA Compensation and Pension Examination, 
the Veteran reported an onset of chronic fatigue possibly as much 
as 20 years ago.  The examiner noted that the Veteran had a 
moderately healthy appearance, his throat was clear, there was no 
cervical or axillary lymphadenopathy and no signs of anemia.  The 
examiner noted that the Veteran's condition was not consistent 
with chronic fatigue syndrome because he did not fulfill any of 
the 10 criteria for chronic fatigue syndrome.  The examiner found 
that the Veterans fatigue was at least as likely as not to be a 
symptom of some other condition that had not yet been diagnosed 
or evaluated completely.  The examiner noted that to indicate 
what the condition might be would be resorting to mere 
speculation with the currently available evidence.  

As depicted in the VA examination, the Veteran was not diagnosed 
with chronic fatigue.  The Board notes that there must be 
competent medical evidence of a current disability to support 
service connection.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the instant case, the medical evidence does not provide a 
diagnosis for the Veteran's complaints of chronic fatigue.  
Therefore, while the Veteran contends that his fatigue is related 
to service, there is no evidence of a current diagnosis.  
Therefore, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Veteran's claim of entitlement 
to service connection for chronic fatigue must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a disability manifested by 
chronic fatigue.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

Service connection for an eye disability is denied.  

Service connection for a back disability is denied. 

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied. 

Service connection for a right leg disability is denied. 

Service connection for a left leg disability is denied. 

Service connection for gastroesophageal reflux disease with 
dysphagia is denied. 

Service connection for dizziness is denied. 

Service connection for chronic fatigue is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


